OPINION — AG — ** FROZEN FOODS — CAPITAL STOCK ** ANY PARTICULAR TYPE OF "FROZEN FOODS" MAY PROPERLY BE CONSIDERED AS COMING WITHIN THE TERM "READILY MARKETABLE NON PERISHABLE STAPLES " AS THAT TERM IS USED IN THE EXCEPTION NUMBERED (6) IN 6 O.S. 108 [6-108](A), IF, BUT ONLY IF THAT PARTICULAR TYPE OF " FROZEN FOODS " (FIRST) MAY BE REASONABLY BE CONSIDERED AS BEING A CHIEF OR PRINCIPAL ITEM OF FOOD OR DIET, AND (SECOND) IS NOT SUBJECT TO ANY APPRECIABLE LOSS OR IMPAIRMENT OF STRENGTH, SOUNDNESS, QUALITY, OR OTHER APPLICABLE SPECIES OF EXCELLENCE OR PERFECTION, IF PROPERLY CARED FOR DURING THE LIFE OF THE " EXCESS " LOAN IN QUESTION, AND (THIRD) SO LONG AS PROPERLY CARED FOR, IS SUBJECT TO READILY SALE ON THE OPEN MARKET IN THE VICINITY INVOLVED, IN THE QUANTITY INVOLVED IN THE " EXCESS " LOAN IN QUESTION. (BANKING, SURPLUS, COMMODITY OF TRAFFIC) CITE: 6 O.S. 108 [6-108](A) (JAMES C. HARKIN)